DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Phelps (US 2008/0228308).  
Phelps shows the method and system structure claimed including a processor and a memory/storage medium with a program stored therein for processing a first substrate that is heated according to intelligent set points as a first temperature profile on a substrate support having a plurality of heaters that includes primary heaters and spatially tunable heaters that independently heats a plurality of locations of the substrate, determining or analyzing various parameter/data variations including 
But, Phelps teaches for collecting a history data of processing the first substrate which also include the temperatures of the substrate into a log profile (see para [0072]) wherein the data collected from heating the first substrate is utilized to adjust the process data, including adjusting power outputs of the heaters, for a second substrate (para [0081]). 
Thus, it would have been obvious to one of ordinary skill in the art to adapt Phelps with the log profile including a temperature deviation profile determined from processing the first substrate wherein the process data including the power levels of the heaters for processing subsequent substrates is adjusted to a second temperature profile that would further improve or minimize temperature deviations to process subsequent substrates including a second substrate and achieve the desired temperature uniformity of the substrates. 
With respect to claims 2-4, 9-11 and16-18, Phelps further shows a processing system controller (380) that transfers parameter data, processes the history that contains process recipe and defective maps (see para [0032]), and controls a heater/cooler controller (310) wherein a multiple number of iterative cycles/runs is made to refine the processing data/set points (para [0083]), and thus, it would have been obvious to determine the deviation profile that includes inputting data, determining a temperature offset map, and creating the deviation profile from a process recipe and the offset map, which would show or map temperature variations/offsets, to adjust processing data 
With respect to claims 5-7, 12-14, 19 and 20, Phelps shows the substrate support having a plurality of heating elements including spatially tunable heaters that are independently controlled to heat some of discreet locations relative to other spatially tunable heaters not at the discreet locations, and as such heating elements are independently controlled, it would have been obvious to control the heating elements simultaneously having varying power outputs or percent power, including increasing of the support assembly about 5° C with a power output of about 100 %, as a matter of routine experimentations at any particular locations of the substrate support to predictably compensate for the temperature variations of the substrate and meet the temperature uniformity as desired by the user. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,440,777 (hereinafter US ‘777). Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims of US ‘777 include the recited elements of processing a first substrate using a first temperature profile on a substrate support assembly having primary heaters and spatially tunable heaters, determining a deviation profile to form a second temperature profile to process a second substrate wherein the patented claims of US ’777 further shows a computer-readable storage medium as well as a processor system with a memory to process the second substrate with the second temperature as claimed. 
Also, the more detailed claims of US ‘777 are deemed to anticipate the broad scope of the pending claims of the present application wherein all other pending claims are deemed obvious variants of the patented claims of US ‘777.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kimura et al (US 2014/0220709) shows it is known to determine a temperature map of a substrate including a recalculated temperature map for subsequent substrates/wafers based on a temperature offset.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783.  The examiner can normally be reached on 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANG Y PAIK/Primary Examiner, Art Unit 3761